                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ALLEN LEE,                                       Case No. 18-cv-05987-VC
                Plaintiff,
                                                  DISMISSAL ORDER
         v.

 TICKETMASTER L.L.C., et al.,
                Defendants.



       In light of the Court’s order granting Ticketmaster’s motion to compel all claims to

arbitration, the case is dismissed.

       IT IS SO ORDERED.



Dated: April 3, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
